UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6382


CHAUNCEY A. WILLIAMS,

                    Petitioner - Appellant,

             v.

TRACY RAY, Warden,

                    Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. T.S. Ellis, III, Senior District Judge. (1:18-cv-00047-TSE-TCB)


Submitted: September 25, 2018                                 Decided: October 12, 2018


Before WYNN and DIAZ, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Chauncey A. Williams, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Chauncey A. Williams appeals from the district court’s order dismissing his 28

U.S.C. § 2254 (2012) petition without prejudice for failure to comply with a court order

directing him to file an amended, particularized petition and to pay the required filing fee

or file an in forma pauperis application. * We have reviewed the record and find no

reversible error. Accordingly, although we grant leave to proceed in forma pauperis, we

deny Williams’ motion for default judgment and affirm for the reasons stated by the

district court. Williams v. Ray, No. 1:18-cv-00047-TSE-TCB (E.D. Va. filed Mar. 13,

2018; entered Mar. 14, 2018). We deny a certificate of appealability as unnecessary. See

Harbison v. Bell, 556 U.S. 180 (2009). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                               AFFIRMED




       *
         We conclude that the district court’s order is final and appealable because the
defect identified by the district court must be cured by something more than an
amendment to the allegations in the § 2254 petition. See Goode v. Cent. Va. Legal Aid
Soc’y, Inc., 807 F.3d 619, 623-24 (4th Cir. 2015).


                                             2